DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the amendment filed 3/7/22.  Accordingly the application has been amended.  
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McNair et al (20190323522).
Claim 1. McNair discloses an acoustic seal (any of the embodiments as noted in at least figures 5-6,8-11) comprising an extrusion, which comprises a body portion (300, including 322 and/or 320 or similar portions as in the embodiments of figures 6,8-11) and a plurality of deformable protrusions (373,375,377,379,381,343,347,349,451 or 417,424 as seen in figure 6 or any of the others as seen in figures 8-11) that project from the body portion, the protrusions comprising a first protrusion and a second protrusion that are spaced from one another (as seen in the figures).
Claim 2. An acoustic seal as claimed in Claim 1, wherein the first protrusion and the second protrusion extend from the body portion by different distances (as seen in the figures where at least 381 is longer than 373 as well as in other embodiments as noted in figures 8-11).
Claim 3. An acoustic seal as claimed in Claim 1, wherein the body portion is substantially planar (as seen in the figures).
Claim 4. An acoustic seal as claimed in Claim 1, wherein the protrusions comprise fins (where they are fins as seen in the figures).
Claim 5. An acoustic seal as claimed in Claim 4, wherein the fins are curved when in an un- deformed state (as seen in at least figure 5 as well as various other embodiments of figures 8-11).
Claim 6. An acoustic seal as claimed in Claim 4, wherein the fins are tapered in a direction extending away from the body portion (where they extend away from the wall from which they attached as seen in the annotated figure below as well as seen in the embodiments of figures 8-11).
Claim 7. An acoustic seal as claimed in Claim 4, wherein the fin defining the first protrusion comprises an undercut (as seen in the annotated figure; similar features are seen in the other embodiments of figures 8-11) at a base of the fin where the fin is joined to the body portion.
Claim 8. An acoustic seal as claimed in Claim 1, wherein a surface of the body portion, which is opposed to a surface of the body portion from which the protrusions project, comprises a self-adhesive coating or interconnecting means for connecting the acoustic seal to an adjacent supporting member (where it has an interconnecting means such as 204 which extends from walls 322,320 as noted in disclosure).
Claim 9. An acoustic seal as claimed in Claim 1 comprising a plurality of the first protrusions (as noted in the figures).
Claim 10. A soundproof booth (200) comprising an acoustic seal according to Claim 1 (as noted in the disclosure and figure).
Claim 11. A soundproof booth as claimed in claim 10 comprising upstanding peripheral walls (such as walls 210 and/or walls 124,126), a roof (202 and/or 224), a base (206) upon which the booth stands in use, and the acoustic seal (220), wherein the base extends along a basal edge of at least one of the walls, which comprises an outer panel, and the acoustic seal extends along the basal edge of the wall, sandwiched between the base and the outer panel, for sealing a gap between the outer panel and the base (as seen in at least figures 1-2 and as noted in the disclosure).
Claim 12. A soundproof booth as claimed in Claim 11, wherein one of the protrusions is arranged to be compressed between the outer panel and the base (as seen in at least figure 2) that is on a floor, and one of the protrusions is arranged to contact the floor to seal between the base and the floor (as seen in at least figure 2).
Claim 13. A soundproof booth as claimed in Claim 12, wherein the first protrusion and the second protrusion extend from the body by different distances, the first protrusion being arranged to be compressed between the outer panel and the base and being shorter than the second protrusion, which is arranged to contact the floor to seal between the base and the floor (as noted in the annotated figures where the protrusion 373 is shorter than 381; also as seen in similar embodiments of figures 8-11).
Claim 14. A soundproof booth as claimed in Claim 11, wherein the acoustic seal extends along the basal edge of each of a plurality of the walls (as seen in at least figures 1-2).
Claim 15. A soundproof booth as claimed in Claim 11, wherein the acoustic seal extends around substantially the entire periphery of the base (as seen in at least figures 1-2 and noted throughout the disclosure).
Claim 16. A soundproof booth as claimed in Claim 11, wherein the base is substantially U-shaped in cross-section (as seen at least the figures 1-2 and as noted in the disclosure at least at paragraph 0026-0031).

    PNG
    media_image1.png
    714
    907
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.
Applicant’s argument that McNair does not disclose an “acoustic seal” is not persuasive.  Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1-16. When reading the preamble in the context of the entire claim, the recitation “seal” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  The device of McNair discloses all the limitations of the body of the claim and therefore can be considered to be a seal just as applicant’s invention is, where the recitation of “seal” in the preamble does not provide any limitations distinct to the body of the claim.  Applicant’s remarks at page 7 are not persuasive as the claim does not recite or require “seals against sound transmission”.
It should be noted that the claim limitation “comprising an extrusion” is considered a product-by-process claim. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself.  See MPEP 2113.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir.1985).
Applicant’s argument that McNair does not disclose a “plurality of deformable protrusion” is not persuasive.  The device of McNair is formed of metallic or non-metallic material which encompasses materials that are deformable, as metal is a deformable material.  The claim does not require and specificity or distinction to the degree of deformability.  The protrusions of McNair are capable of deformation under certain forces and therefore are considered to be deformable protrusions and anticipate the claim.
Applicants argument that the shape of the cavities in McNair appear to be fixed and that protrusions of McNair are solid and thus McNair fails to disclose a body portion and a plurality of deformable protrusions is not persuasive.  Applicant’s appears to have an overly narrow interpretation of the term “deformable”, as noted above, the material of McNair is capable of deformation under certain forces.  the claim does not specify or require what those forces are.  The fact that the protrusions of McNair are solid does not preclude them from being deformable or attenuating sound as clearly noted int eh disclosure of McNair the device works to cancel resonance and attenuate sound.
Applicant’s arguments regarding claim 10 are not persuasive for the following reasons.  In response to applicant's argument that the device of McNair is not a soundproof booth, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 10. When reading the preamble in the context of the entire claim, the recitation “booth” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635